Citation Nr: 0628269	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-08 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for laceration 
with degenerative joint disease, right knee, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968 and from July 1971 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2006, the veteran withdrew his request for a hearing 
before a Veterans Law Judge in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure is not 
predominantly 110 or more and his systolic blood pressure is 
not predominantly 200 or more.

2.  The veteran has degenerative arthritis of the right knee 
confirmed by x-ray, but does not have any compensable 
limitation of motion, ankylosis, lateral instability or 
recurrent subluxation, semilunar cartilage locking or 
removal, impairment of the tibia and fibula, or genu 
recurvatum.

3.  The veteran has level III hearing acuity in the right ear 
and level VI hearing acuity in the left ear.

4.  The veteran's 10 percent rating is the maximum rating 
authorized for bilateral tinnitus.

5.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for laceration with degenerative joint 
disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5010, 5257 (2005). 

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005).

4.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19, 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Hypertension

The veteran's hypertension is evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under these criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more, systolic pressure predominantly 
measuring 160 or more, or where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent evaluation is afforded for diastolic 
pressure predominantly measuring 110 or more or systolic 
pressure predominantly measuring 200 or more.  A 40 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 120 or more.  A 60 percent evaluation is warranted 
for diastolic pressure predominantly measuring 130 or more. 

At the time of the veteran's July 2000 claim for an increased 
rating, his service connected hypertension had been rated as 
20 percent disabling since May 1988.  However, based upon VA 
outpatient treatment records and a September 2002 VA 
hypertension examination report, the RO reduced the veteran's 
rating to 10 percent. 

VA outpatient treatment records, dated in October 1999 and 
June 2000 reflect that the veteran's blood pressure was 
elevated and not adequately controlled on both occasions 
secondary to his being out of medication.  These examination 
reports also note that the veteran does not report for 
routine follow-up treatment.  His blood pressure reading was 
157/97 in October 1999 and 164/90 in June 2000.  Subsequent 
clinical records continued to record the veteran's blood 
pressure.  However, none of the readings disclose a diastolic 
pressure of 110 or more or a systolic pressure of 200 or 
more.

A September 2002 report of VA examination for hypertension 
includes a chart of the veteran's blood pressure readings 
from November 1999 to July 2002.  This chart does not reflect 
diastolic pressure of 110 or more or a systolic pressure of 
200 or more at any time during that period.  .  

Upon VA hypertension examination in February 2005, the 
veteran's blood pressure reading was 139/85 supine and 140/87 
upright.  The assessment included hypertension, well 
controlled.  

The veteran's blood pressures fall within the range for which 
the rating schedule provides a 10 percent evaluation.  As the 
diastolic pressures are not predominantly 110 or more, and 
the systolic pressures are not predominantly 200 or more, a 
rating greater than 10 percent is not warranted.  

Right Knee
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5257.  Under 
Diagnostic Code 5257, a 10 percent rating is warranted where 
there is slight recurrent subluxation or lateral instability 
of the knee and a 20 percent rating is warranted where the 
recurrent subluxation or lateral instability of the knee is 
moderate.  A 30 percent rating is warranted where there is 
severe recurrent subluxation or lateral instability of the 
knee.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  The opinions of the VA's General Counsel require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

VA outpatient treatment records reflect that the veteran 
sought treatment for occasional complaints of right knee 
pain.  

A September 2002 report of VA joints examination reflects 
that the veteran complained of pain, weakness, stiffness, 
easy fatigability, lack of endurance, instability, and 
occasional locking.  He also reported daily flare-ups which 
last for several hours.  The veteran denied any dislocation 
or subluxation.  Clinical evaluation of the right knee 
revealed that the veteran walked with a slightly antalgic 
gait, there was tenderness along the patellofemoral joint and 
along the medial joint line, and the knee was stable to varus 
and valgus stress test.  Passive and active range of motion 
testing revealed zero degrees of extension and zero to 135 
degrees of flexion.  The diagnoses included early 
degenerative joint disease, right knee.  The examiner noted a 
10 percent magnification of pain during flare-ups as well as 
a 10 percent reduction in range of motion after repetitive 
movements.  The examiner also noted weakened movements, 
excess fatigability, and lack of coordination after 
repetitive movements.  

A February 2005 report of VA joints examination reflects that 
the veteran complained of flare-ups approximately eight times 
per week and lasting about two hours per flare-up.  Active 
and passive range of motion was zero to 110 degrees with the 
veteran experiencing pain at 90 degrees in active and passive 
arcs.  Anterior and posterior drawer revealed that ACL and 
PCL were stable and collaterals were stable with varus and 
valgus stress testing.  This examination report notes that X-
ray testing of the right knee revealed decreased medial joint 
space with mild to moderate arthritis throughout.  The 
examiner noted that the pain and facial expressions exhibited 
by the veteran were out of proportion to the examination 
being performed.  The examiner also noted that there was no 
weakened movement or incoordination but that there was excess 
fatigability with use associated with pain.  The examiner 
concluded that there was an approximate loss of 20 degrees of 
functional motion with repetitive exercise.  

While the medical evidence of record reflects that the 
veteran has degenerative arthritis of the right knee 
confirmed by x-ray, there is no medical evidence of any 
current compensable limitation of motion, ankylosis, lateral 
instability or recurrent subluxation, semilunar cartilage 
locking or removal, impairment of the tibia and fibula, or 
genu recurvatum.

Arthritis disabilities are rated based on limitation of 
motion of the affected joint.  As the evidence does not show 
a compensable limitation of either flexion or extension under 
Diagnostic Codes 5260 and 5261, the veteran is entitled to a 
rating of 10 percent under Diagnostic Code 5210.  

A separate rating for recurrent subluxation or lateral 
instability under Diagnostic Code 5257, while permissible in 
an appropriate circumstance, is not warranted based on the 
objective medical evidence of record.  Specifically, the 
medical evidence does not show recurrent subluxation or 
lateral instability and the veteran denies such symptoms. 

Inasmuch as the veteran's right knee disability is 
characterized as laceration with degenerative joint disease, 
and a well healed right knee laceration scar measuring two 
inches by one half inch is noted upon VA examination in 
September 2002, the Board has also considered whether a 
separate compensable evaluation is warranted for a scar.  

Effective August 30, 2002, new regulations were promulgated 
concerning ratings for skin disorders (including scars).  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The old regulation 
may be applied from the date of claim forward while the new 
regulation may not be applied prior to its effective date.  
See 38 U.S.C.A. § 5110(g).  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002), a 10 percent evaluation 
is warranted for superficial poorly nourished scars with 
repeated ulceration or scars which are shown to painful and 
tender on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective from August 30, 2002), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, none of the 
medical evidence of record shows complaints or findings of 
pain or tenderness concerning the veteran's right knee scar.  
Absent any evidence of compensable manifestations of his 
right knee scar under either version of 38 C.F.R. § 4.118, 
the assignment of a separate rating for a right knee scar is 
not warranted.

Hearing Loss

The veteran's claim for an increased rating for his service-
connected hearing loss disability was received in July 2000.  
A November 2005 rating decision increased the evaluation of 
the service-connected bilateral hearing loss disability from 
zero percent to 20 percent disabling, effective from July 
2000.  The veteran has not withdrawn his appeal with respect 
to the evaluation assignable for his bilateral hearing loss.  
Accordingly, the Board must adjudicate the issue of whether 
an evaluation in excess of 20 percent disabling for bilateral 
hearing loss is warranted.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule 
provides a table for rating purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).
A VA audiological evaluation was conducted in February 2005.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
80
80
LEFT
20
20
75
75
75

The average puretone thresholds were 61 for both the right 
and left ears. Speech Discrimination was 84 percent in the 
right ear and of 64 in the left ear.  

These test results produced a level III score for the right 
ear and a level VI hearing score for the left ear from Table 
VI.  Entering those scores into Table VII produced a 
disability rating of a 10 percent.  

As the rating warranted for the veteran's current hearing 
disability is 10 percent, a rating in excess of 20 percent is 
not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
with respect to the veteran's claims for increased ratings 
for hypertension, right knee laceration with degenerative 
joint disease, and bilateral hearing loss; however, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that any of the service-
connected disabilities has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the 
criteria for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).




Tinnitus

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating authorized.  38 C.F.R. § 4.87, 
Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

TDIU

A total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.  See Van 
Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Essentially, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disorders.  His July 2000 VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, further reflects that he is unable to work 
because he hates to work and is unable to get along with 
supervisors and customers.  VA psychiatric treatment records 
reflect that the veteran has a poor employment history, his 
longest job lasted only three years, and most of his jobs 
last from six months to one year.  

In this case, the veteran is service connected for bilateral 
hearing loss, rated at 20 percent; diabetes mellitus type II, 
rated at 20 percent; laceration with degenerative joint 
disease, right knee, rated at 10 percent; tinnitus, rated at 
10 percent; and hypertension, rated at 10 percent.  The 
combined service-connected disability rating is 50 percent.  
38 C.F.R. §§ 4.25, 4.26.  Therefore, the percentage criteria 
of 38 C.F.R. § 4.16(a) are not met.

In this case, there simply is no evidence of unusual or 
exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disorders 
alone.  Specifically, the competent evidence of record 
reflects that the veteran's medical care has included 
additional non service connected disorders to include mental 
health treatment.  These treatment records also reflect that, 
in addition to the veteran's service connected disorders, his 
diagnoses include intermittent explosive disorder, alcohol 
dependence, and dependent and passive aggressive personality 
disorder.  Moreover, in his July 2000 unemployability claim, 
the veteran stated that he is unable to work because he hates 
to work and is unable to get along with supervisors and 
customers.  Post-service medical records also provide 
evidence against this claim as they indicate the severe 
nature of the nonservice-related disabilities


To the extent that the veteran contends that he cannot work 
due to his service connected disorders, the Board finds such 
statements to be self-serving and entitled to little weight.  

The veteran has not submitted credible supporting evidence of 
unemployability based on the current service connected 
disabilities.  The veteran's own statements reflect that his 
unemployability is the result of non service connected 
psychiatric impairment, and the post-service medical records 
clearly indicate that his unemployment has not been caused by 
his service connected disorders.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 
38 C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Although his service-connected disorders may be significant, 
the veteran is compensated for the associated impaired 
ability to work by way of the combined 50 percent rating.  
See 38 C.F.R. § 4.1 (disability ratings are based on average 
impairment of earning capacity).   Accordingly, TDIU is not 
warranted.

The Duty to Notify and the Duty to Assist

By letters dated in September 2001, August 2002, October 
2003, and January 2005, as well as information provided in 
the September 2001 statement of the case and November 2005 
supplemental statement of the case, VA has advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing with 
respect to this claim.  In addition, the September 2001 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Notice was not provided before the January 2001 rating 
decision.  However, VA did furnish notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) to the veteran regarding 
the issues on appeal in September 2001, August 2002, October 
2003, and January 2005.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  As discussed above, the Board finds that VA 
has ultimately provided all notice required under 38 U.S.C.A. 
§ 5103(a) with respect to the issues addressed in the January 
2001 rating decision, and the claims were readjudicated in a 
November 2005 statement of the case.  Furthermore, the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Moreover, in December 2001, the veteran notified 
the RO that there was no additional evidence to submit and he 
specifically waived the requirements of the VCAA.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
regarding disabilities and effective dates. However, in view 
of the denial of the claims in this case, the failure to 
notify the veteran is rendered moot as there can be no 
prejudice to him for that failure.

With respect to the duty to assist, the RO has secured the 
veteran's service records as well as his VA treatment records 
and examination reports.  There being no other indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, additional 
development efforts would serve no useful purpose, and the 
veteran has not been prejudiced by the Board's adjudication 
of his claims at this time.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for laceration with 
degenerative joint disease, right knee, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


